Case 2:15-cr-00010-LGW-BWC Document 397 Filed 08/10/20 Page 1 of 4



                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                             By CAsbell at 2:24 pm, Aug 10, 2020
Case 2:15-cr-00010-LGW-BWC Document 397 Filed 08/10/20 Page 2 of 4
Case 2:15-cr-00010-LGW-BWC Document 397 Filed 08/10/20 Page 3 of 4
Case 2:15-cr-00010-LGW-BWC Document 397 Filed 08/10/20 Page 4 of 4
